DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 18, 30-33 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/7/2022 is acknowledged.
Accordingly, claims 18, 30-33 are withdrawn from consideration for being directed to non-elected subject matter. Claims 1-15 are currently under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature based product without significantly more. The claim(s) recite(s) an isolated cell, wherein said cell is a primate cortical neuronal cell that is BMI1-deficient and displays one or more hallmark of Alzheimer’s disease. The present specification discloses that cortical neuronal cell from sporadic Alzheimer’s disease (sAD) is deficient in BMI1 compared to normal control cells.  Isolating cortical neurons from sAD patient does not change the structure significantly of the neuron as it resides in a human brain. This judicial exception is not integrated into a practical application because claim 1 (and dependent claims 2, 3, 5-7) does not recite additional limitation to integrate the claimed cell into a practical application. The claim(s) 
Claim 8 (and dependent claims 9-11, 14 and 15) includes a plurality of isolated cortical neuronal cells, and recites said cells is a cellular model of a dementia-related neurological disease, Alzheimer’s disease, frontotemporal dementia or dementia with Lewy bodies.  However, this claim does not integrate the plurality of cells into a practical application because mere recitation of a cellular model is like adding the words “apply it as a cellular model” to the claim.  Culturing the cells in 3D and Matrigel matrix does not change the structure of the cell significantly more than its natural counterpart. Generating amyloid plaques and Tau-tangles are characteristics of AD neuron in brain. As such, there is nothing in the claimed cellular model comprising cortical neurons deficient in BMI1 expression differ significantly than their natural counterpart, cortical neurons resides in AD patient brain.  Therefore, the above claims are not eligible under 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 3, the term “genetic activity” renders the claim indefinite because it is unclear what type of activity would meet this limitation, gene expression, the activity of BMI1 protein?
Regarding claim 6, the recitation of “wherein said cell is a human induced pluripotent stem cell or a human embryonic stem cell” renders the claim indefinite because the cell of claim 5 is a human cortical neuronal cell that is BMI1 deficient. “Said cell” cannot be a neuron and a IPSC or ES at the same time.
Regarding claim 11, the use of trade name “Matrigel” renders the claim indefinite because this term is used in the claim as a limitation to identify a particular material (Ex parte Simpson, 218 USPQ 1020).  The use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of trademark or trade name (see MPEP 2173.05 (u)).  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cellular model of sporadic Alzheimer’s disease comprising a cortical neuronal cell culture in vitro, does not reasonably provide enablement for other dementia-related neurological disease, especially familial Alzheimer’s disease, frontotemporal dementia and dementia with Lewy bodies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The nature of the invention:
Claim 8 (and dependent claims 9-15) are directed to a cellular model of a dementia related neurological disease comprising in vitro culture of a plurality of cortical neuronal cells that is BMI1-deficient, and displays phenotypic hallmark of Alzheimer’s disease.
The breadth of the claim:
The claim breadth of claim 8 broad because it encompasses many different kinds of dementia-related neurological disease.  
The teaching from the specification and the presence of working examples:
The specification teaches generating human cortical neurons using human pluripotent stem cells or embryonic stem cells.  The specification teaches expressing a shRNA targeting BMI1 in these cells results in the cells display hallmarks of sporadic Alzheimer disease (sAD): axonal swelling, axonal segment breaks, beta-amyloid and p-Tau accumulation and neuronal apoptosis (page 10, 1st paragraph). In example 7, the specification teaches that BMI1 expression is significantly lower in AD brain than normal control, but not in familial Alzheimer’s disease sample (lines 20-21). The specification teaches BMI1 levels were not significantly reduced in frontal cortex samples from patient with other dementias, including frontotemporal dementia or 
The state of prior art and the level of predictability in the art:
Post-filing work by current inventor, Flamier et al. (IDS) teach BMI1 is silenced in AD brain, but not in early onset FAD, frontotemporal dementia, or Lewy body dementia (page 2656, Figure 2 and legend, page 2662, 2nd col., 3rd paragraph).  There is no teaching from prior art what type dementia-related neurological disease may be modeled by a primate cortical neuronal cell that is deficient in BMI1.  Whether a primate cortical neuronal cell that is deficient in BMI1 may be a cellular model for different types of dementia-related neurological disease is unpredictable especially those show no difference in expression with a control neuron.
In view of the teaching from both prior art and the present specification, the expression (or lack expression) of BMI1 in cortical neuron is only associated with sAD, not other dementia-related neurological disease.  Therefore, a cellular model comprising a plurality of primate cortical neuronal cells that are deficient in BMI1 is only enabled to sAD model.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 12, 13, 14 and 15 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Israel et al (IDS).
Claim 1 is drawn to an isolated cell from a primate, which is a cortical neuronal cell that is BMI1-deficient and displays one or more phenotypic hallmark of Alzheimer’s disease. The specification defines the term “BMI1-deficient” as “repression, inactivation, inhibition, etc of BMI,” including “instance to repression, inactivation and/or inhibition of BMI1 gene expression, BMI1 protein expression and/or BMI biological activity.” (page 11, last paragraph).
Israel et al. disclose deriving neurons from iPSCs from human patients with familial and sporadic Alzheimer’s disease (FAD and sAD), and age-matched controls (page 216, 2nd col., 2nd paragraph).  Israel et al. teach neurons derived from FAD and sAD have significantly higher β-amyloid levels, pTau levels, compared to control (page 218, 1st col., lines 5-14, Figure 2 and legend), which are hallmark of Alzheimer’s disease.  Although Israel et al. do not mention the level of BMI1 in those cells, it is an inherent property for iPSCs isolated from sAD patients to have deficient BMI1 level as define by the present specification.  Therefore, the isolated neurons differentiated from iPSC derived from sAD patients meets all limitation of claim 1.  
st col., lines 5-14, Figure 2 and legend), which are hallmark of Alzheimer’s disease.  
Regarding claim 3, it is an inherent property for the neuronal cells differentiated from iPSC derived from sAD patients to have reduced level of BMI1 expression.
Regarding claim 5, Israel et al. disclose the iPSC cells is derived from human (page 216, 2nd col., 3rd paragraph).
Regarding claims 6 and 7, Israel et al. disclose iPSC cells derived from sAD patients (Figure 1 and legend).
Claim 8 recites a cellular model of a dementia-related neurological disease comprising an in vitro culture of a plurality of neurons deficient in BMI1. Since the claim does not have other limitation with regard to the cellular model, the in vitro culture of neurons differentiated from sAD iPSC meets the limitation of claim 8.
Regarding claims 12 and 13, Israel et al. disclose the neurons differentiated from iPSC were co-cultured with human astrocytes (Figure 3 and legend).
Regarding claims 14 and 15, Israel et al. disclose a plurality of cortical neuronal cells derived from iPSC in vitro culture (Figure 3 and legend). A cellular model of Alzheimer’s disease, frontotemporal dementia, dementia with Lewy Bodies is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the present case, the intended use of the cellular model does not .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatoo et al (IDS).
Chatoo et al. teach an isolated cortical neuronal cell that is BMI1 deficient, from Bmi1-/- mouse, which displays at least one hallmark of Alzheimer’s disease, neuronal apoptosis (page 530, Material and Method, 2nd paragraph, and page 533, 2nd col., last two lines, and page 534, 1st nd col., lines 1-2). Chatoo et al. teach Bmi1 regulates antioxidant defenses in neurons by repressing p53 pro-oxidant activity, and is relevant to age associated neurodengerative disease such as Alzheimer’s disease (page 540, 1st col., 2nd paragraph, and Figure 9 and legends).
The only difference between the claimed cell and the cell taught by Chatoo is that the prior art cells are from mice, not a primate.
It would have been obvious to an ordinary skilled in the art to generate a BMI1 deficient primate cell based on the teaching from Chatoo. The ordinary skilled in the art would have been motivated to do so because Chatoo has demonstrate the potential role that BMI1 plays in Alzheimer’s disease.  The ordinary skilled in the art would recognize that primates are more close related to human than rodents, and generating a primate neuronal cell, preferably a human cell, that with deficiency in BMI1 would confirm the data obtained from mouse model, and provide further information with respect to BMI1’s role in Alzheimer’s disease. The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would reasonable expectation of success to isolate primate neuronal cell with BMI1 deficiency. Therefore, the claimed invention of claim 1 would have been prima facie obvious to an ordinary skilled in the art at the time application was filed.
Regarding claim 2, Chatoo et al. teach the Bim1-/- cortical neurons in culture has increased apoptosis compared to wild type neurons (2nd col., last two lines, and page 534, 1st col., lines 1-3).
Regarding claim 3, the Bim1-/- cortical neuron has Bim1 knocked out (Figure 1 and legend).

Regarding claim 7, the phenotype of neuronal apoptosis is a phenotype from sporadic Alzheimer’s disease.
Regarding claim 8, Chatoo et al. teach a plurality of cortical neuronal cells in vitro culture (page 530, 1st col., 4th paragraph).
Regarding claims 14 and 15, Chatoo et al. teach a plurality of cortical neuronal cells in vitro culture (page 530, 1st col., 4th paragraph). A cellular model of Alzheimer’s disease, frontotemporal dementia, dementia with Lewy Bodies is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the present case, the intended use of the cellular model does not change the structure of the plurality of the cells of cortical neuronal cells deficient of Bmi1.  Therefore, the claimed invention of claims 14 and 15 are rendered obvious in view of the teaching from Chatoo et al.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatoo et al., as applied to claims 1-3, 5, 7, 8, 14 and 15, in view of Abdouh et al (IDS).
The teaching from Chatoo et al. has been discussed above. However, BMI1 deficient neuronal cells taught by Chatoo et al. was obtained from homozygous knockout mice. Chatoo et al. did not teach how the mice was generated.
st col., 3rd paragraph).  Abdouh et al. teach BMI1 gene expression is 293T cells and glioblastoma cells are reduced following infection of the lentiviral vector (page 8888, 1st col., lines 1-6).  
It would have been obvious to an ordinary skilled in the art there are a number of different ways to reduce the expression of the BMI1 in cultured cells at the time filing based on the combined teaching from Chatoo et al. and Abdouh et al. The ordinary skilled in the art would recognize that generating neuronal cell culture from a BMI1 knockout primate as in the mouse model would take a long time, and not feasible with human subject. The ordinary skilled in the art would thus be motivated to use shRNA targeting BMI1 to shorten the time to generate BMI1 deficient neurons from primate. The shRNA construct taught by Abdouh has already been demonstrated to decrease BMI1 expression in 293T and glioblastoma cells. The ordinary skilled in the art would have reasonable expectation of success to isolate neuronal cells from primate and use said shRNA to decrease BMI1 expression in said cell. Therefore, the claim 4 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatoo et al., in view of Choi et al (IDS)
The teaching from Chatoo et al. has been discussed above. However, Chatoo et al. do not teach the cells are cultured in three dimensions, and forms amyloid plaques and Tau-tangles. 
Choi et al. teach a three dimensional human neural cell culture model of Alzheimer’s disease (page 5, 2nd paragraph). Choi et al. teach in conventional 2D cultures, secreted Aβ diffuses into a large volume of media, and 3D culture would accelerate A deposition by limiting st paragraph).  Choi teach these data demonstrate that 3D culture conditions not only promote neuronal maturation, but also increase adult tau isoforms which are essential for reconstituting tauopathy.
It would have been obvious to an ordinary skilled in the art to use 3D culture instead of 2D culture for culturing the Bim1-/- primate cortical neurons in view of combined teaching from Choi and Chatoo. The ordinary skilled in the art would have been motivated to use 3D culture because Choi demonstrated that said culture system provides a model for Alzheimer’s disease by recapitulate Aβ and tau pathologies including amyloid and Tau aggregation. Therefore, the claimed invention of claims 8 and 9 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 10, Choi et al. teach the 3D model generates Aβ and Tau-tangles (page 4, lines 1-2).
Regarding claim 11, Choi et al. teach culturing the neurons in 3D Matrigel matrix (page 2, last paragraph).  

Claim 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatoo et al., in view of Anderi et al (Journal of Visualized Experiments, May 2009, Vol.27, e1173, pages 1-5).

Anderi et al. teach a neuronal and astrocyte co-culture assay for analysis of neurotoxicity (see abstract). Anderi et al. teach astrocyte have an integral role in the maintenance of central nervous system homeostasis, and are associated with both neuroprotection and neurodegradation when they are activated in response to toxic substance or disease states (page 4, 1st paragraph of discussion). Anderi et al. teach that the use of astrocytes in an in vitro neurotoxicity test-system may prove more relevant to human central nervous system structure and function than neuronal cells alone (page 4, 1st paragraph of discussion). 
It would have been obvious to an ordinary skilled in the art to use a co-culture system to study the BMI1 deficient neuronal cells rendered obvious by Chatoo et al. based on the teaching from Anderi et al. The ordinary skilled in the art would have been motivated to do so to mimic human central nervous system because Anderi et al. teach the use of astrocyte co-culture is more relevant to human central nervous system than neuronal cells alone. The ordinary skilled in the art would have been motivated to use human cells to more closely resemble human brain.  Therefore, the claimed invention of claims 8, 12 and 13 would have been obvious to an ordinary skilled in the art at the time the application was filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636